Exhibit 10.6

 







MOCON, INC.

 

2015 EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I.
PURPOSE, SCOPE and administration OF THE PLAN

 

1.1     Purpose and Scope. The purpose of the MOCON, Inc. 2015 Employee Stock
Purchase Plan (the “Plan”) is to assist employees of MOCON, Inc. and its
Designated Subsidiaries in acquiring a stock ownership interest in the Company
pursuant to a plan which is intended to qualify as an “employee stock purchase
plan” under Section 423 of the Code and to help such employees provide for their
future security and to encourage them to remain in the employment of the Company
and its Subsidiaries.

 

ARTICLE II.
Definitions

 

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

 

2.1     “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.

 

2.2     “Administrator” shall mean the Committee, or such individuals to which
authority to administer the Plan has been delegated under Section 7.1 hereof.

 

2.3     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.4     “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee
described in Article 7 hereof.

 

2.5     “Common Stock” shall mean shares of common stock, par value $0.10, of
the Company.

 

2.6     “Company” shall mean MOCON, Inc., a Minnesota corporation.

 

2.7     “Compensation” of an Employee shall mean the regular straight-time
earnings, base salary or quarterly or annual cash bonus paid to the Employee
from the Company or any Designated Subsidiary on each Payday as compensation for
services to the Company or any Designated Subsidiary, before deduction for any
salary deferral contributions made by the Employee to any tax-qualified or
nonqualified deferred compensation plan of the Company or any Designated
Subsidiary, including prior week adjustments, but excluding vacation pay,
holiday pay, jury duty pay, funeral leave pay, military pay, overtime,
commissions, incentive compensation, one-time bonuses (e.g., retention or
sign-on bonuses), fringe benefits, education or tuition reimbursements, imputed
income arising under any Company or Designated Subsidiary group insurance or
benefit program, travel expenses, business and moving reimbursements, income
received in connection with any stock options, stock appreciation rights,
restricted stock, restricted stock units or other compensatory equity awards and
all contributions made by the Company or any Designated Subsidiary for the
Employee’s benefit under any employee benefit plan now or hereafter established.
Such Compensation shall be calculated before deduction of any income or
employment tax withholdings, but shall be withheld from the Employee’s net
income.

  

 
 

--------------------------------------------------------------------------------

 

 

2.8     “Designated Subsidiary” shall mean the Subsidiaries that have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

2.9     “Effective Date” shall mean May 27, 2015 or such later date on which tis
Plan is initially approved by the shareholders of the Company.

 

2.10     “Eligible Employee” means an Employee of the Company or any Designated
Subsidiary who does not, immediately after an Option is granted, own (directly
or through attribution) stock possessing five percent or more of the total
combined voting power or value of all classes of Stock or other stock of the
Company, a Parent or Subsidiary (as determined under Section 423(b)(3) of the
Code). For purposes of the foregoing, the rules of Section 424(d) of the Code
with regard to the attribution of stock ownership shall apply in determining the
stock ownership of an individual, and stock which an Employee may purchase under
outstanding options shall be treated as stock owned by the Employee.
Notwithstanding the foregoing, the Committee may determine in its discretion,
and if so determined, shall set forth in the terms of the applicable Offering,
that an Employee of the Company or any Designated Subsidiary shall not be
eligible to participate in such Offering if: (a) such Employee has been in the
employ of the Company or any Designated Subsidiary for less than two years (or
any shorter period); (b) such Employee’s customary employment with the Company
or any Designated Subsidiary is twenty (20) hours or less per week and/or not
more than five (5) months per calendar year (or any lesser number of hours per
week or months per calendar year); (c) such Employee is a “highly compensated
employee” of the Company or any Designated Subsidiary (within the meaning of
Code Section 414(q)), or is such a “highly compensated employee” (i) with
compensation above a specified level, (ii) who is an officer and/or (iii) is
subject to the disclosure requirements of Section 16(a) of the Exchange Act;
and/or (d) such employee is a citizen or resident of a foreign jurisdiction and
the grant of an Option under the Plan or Offering is prohibited under the laws
of such foreign jurisdiction, or compliance with the laws of such foreign
jurisdiction would cause the Plan or Offering to violate the requirements of
Code Section 423; provided, that any exclusion in clauses (a), (b), (c) and (d)
shall be applied in an identical manner under each Offering to all employees of
the Company and all Designated Subsidiaries, in accordance with Treasury
Regulation Section 1.423-2(e).

 

2.11     “Employee” shall mean any person who renders services to the Company or
a Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. “Employee” shall not include any director of the
Company or a Designated Subsidiary who does not render services to the Company
or a Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
military leave, sick leave or other leave of absence approved by the Company or
Designated Subsidiary and meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2). Where the period of leave exceeds three (3) months, or
such other period specified in Treasury Regulation Section 1.421-1(h)(2), and
the individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
first day immediately following such three (3)-month period, or such other
period specified in Treasury Regulation Section 1.421-1(h)(2).

 

 
 

--------------------------------------------------------------------------------

 

 

2.12     “Enrollment Date” shall mean the first date of each Offering Period.

 

2.13     “Exercise Date” shall mean the last Trading Day of each Offering
Period, except as provided in Section 5.2 hereof.

 

2.14     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

2.15     “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:

 

(a)     If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) listed, quoted or traded on any automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

 

(b)     If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

(c)     If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.

 

2.16      “Grant Date” shall mean the first Trading Day of an Offering Period.

 

2.17      “New Exercise Date” shall have such meaning as set forth in Section
5.2(b) hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

2.18     “Offering” shall mean each distinct offering of Options made under this
Plan, within the meaning of Treasury Regulation 1.423-2(a).

 

2.19     “Offering Period” shall mean the period, which shall be set by the
Committee, with respect to which Options are granted to Participants under an
Offering; provided, that the duration of any Offering Period can be no more than
twenty-seven months.

 

2.20     “Option” shall mean the right to purchase shares of Common Stock
pursuant to the Plan during each Offering.

 

2.21     “Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 hereof.

 

2.22     “Parent” means any entity that is a parent corporation of the Company
within the meaning of Section 424 of the Code and the Treasury Regulations
thereunder.

 

2.23     “Participant” shall mean any Eligible Employee who elects to
participate in the Plan.

 

2.24     “Payday” shall mean the regular and recurring established day for
payment of Compensation to an Employee of the Company or any Designated
Subsidiary.

 

2.25     “Plan” shall mean this MOCON, Inc. 2015 Employee Stock Purchase Plan,
as it may be amended from time to time.

 

2.26     “Plan Account” shall mean a bookkeeping account established and
maintained by the Company in the name of each Participant.

 

2.27      “Section 423 Option” shall have such meaning as set forth in Section
3.1(b) hereof.

 

2.28     “Subsidiary” shall mean any entity that is a subsidiary corporation of
the Company within the meaning of Section 424 of the Code and the Treasury
Regulations thereunder. In addition, with respect to any sub-plans adopted under
Section 7.1(d) hereof which are designed to be outside the scope of Section 423
of the Code, “Subsidiary” shall include any corporate or noncorporate entity in
which the Company has a direct or indirect equity interest or significant
business relationship.

 

2.29     “Trading Day” shall mean a day on which the principal securities
exchange on which the Common Stock is listed is open for trading or, if the
Common Stock is not listed on a securities exchange, shall mean a business day,
as determined by the Administrator in good faith.

 

2.30     “Withdrawal Election” shall have such meaning as set forth in Section
6.1(a) hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE III.
PARTICIPATION

 

3.1     Eligibility.

 

(a)     Any Eligible Employee who shall be employed by the Company or a
Designated Subsidiary on a given Enrollment Date for an Offering shall be
eligible to participate in the Plan during the applicable Offering Period,
subject to the requirements of Articles IV and V hereof, and the limitations
imposed by Section 423(b) of the Code and the Treasury Regulations thereunder.

 

(b)     No Eligible Employee shall be granted an Option under the Plan which
permits the Participant’s rights to purchase shares of Common Stock under the
Plan, and to purchase stock under all other employee stock purchase plans of the
Company, any Parent or any Subsidiary subject to Section 423 of the Code (any
such Option or other option, a “Section 423 Option”), to accrue at a rate which
exceeds $25,000 of fair market value of such stock (determined at the time the
Section 423 Option is granted) for each calendar year in which any Section 423
Option granted to the Participant is outstanding at any time. For purposes of
the limitation imposed by this subsection,

 

(i)     the right to purchase stock under a Section 423 Option accrues when the
Section 423 Option (or any portion thereof) first becomes exercisable during the
calendar year;

 

(ii)     the right to purchase stock under a Section 423 Option accrues at the
rate provided in the Section 423 Option, but in no case may such rate exceed
$25,000 of fair market value of such stock (determined at the time such option
is granted) for any one calendar year; and

 

(iii)     a right to purchase stock which has accrued under a Section 423 Option
may not be carried over to any other Section 423 Option; provided that
Participants may carry forward amounts so accrued that represent a fractional
share of stock and were withheld but not applied towards the purchase of Common
Stock under an earlier Offering, and may apply such amounts towards the purchase
of additional shares of Common Stock under a subsequent Offering.

 

The limitation under this Section 3.1(b) shall be applied in accordance with
Section 423(b)(8) of the Code and the Treasury Regulations thereunder.

 

3.2     Election to Participate; Payroll Deductions

 

(a)     Except as provided in Section 3.3 hereof, an Eligible Employee may
become a Participant in the Plan only by means of payroll deduction. Each
individual who is an Eligible Employee as of the Enrollment Date of the
applicable Offering may elect to participate in such Offering and the Plan by
delivering to the Company a payroll deduction authorization no later than the
tenth (10th) calendar day prior to the applicable Enrollment Date.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Subject to Section 3.1(b) hereof, payroll deductions with respect to an
Offering (i) shall be equal to at least one percent (1%) of the Participant’s
Compensation as of each Payday during the applicable Offering Period, but not
more than twenty percent (20%) of the Participant’s Compensation as of each
Payday during the applicable Offering Period and (ii) may be expressed either as
(A) a whole number percentage or (B) a fixed dollar amount. Amounts deducted
from a Participant’s Compensation with respect to an Offering Period pursuant to
this Section 3.2 shall be deducted each Payday through payroll deduction and
credited to the Participant’s Plan Account.

 

(c)     Following at least one (1) payroll deduction, a Participant may decrease
(to as low as one percent (1%)) the amount deducted from such Participant’s
Compensation during an Offering Period upon ten (10) calendar days’ prior
written or electronic notice to the Company; provided, however, that a
Participant may not decrease the amount deducted more than two (2) times per
Offering. A Participant may not increase the amount deducted from such
Participant’s Compensation during an Offering.

 

(d)     Notwithstanding the foregoing, upon the termination of an Offering, each
Participant in such Offering shall automatically participate in the immediately
following Offering at the same payroll deduction percentage as in effect at the
termination of the prior Offering, unless such Participant delivers to the
Company a different election with respect to the successive Offering in
accordance with Section 3.1(a) hereof, or unless such Participant becomes
ineligible for participation in the Plan.

 

3.3     Leave of Absence. During leaves of absence approved by the Company
meeting the requirements of Treasury Regulation Section 1.421-1(h)(2) under the
Code, an individual shall be treated as an Employee of the Company or Designated
Subsidiary that employs such individual immediately prior to such leave.

 

ARTICLE IV.
PURCHASE OF SHARES

 

4.1     Grant of Option. Each Participant shall be granted an Option with
respect to an Offering on the applicable Grant Date. Subject to the limitations
of Section 3.1(b) hereof, the number of shares of Common Stock subject to a
Participant’s Option shall be determined by dividing (a) such Participant’s
payroll deductions accumulated prior to the applicable Exercise Date and
retained in the Participant’s Plan Account on such Exercise Date by (b) the
applicable Option Price. The Administrator may, for future Offerings, increase
or decrease, in its absolute discretion, the maximum number of shares of Common
Stock that a Participant may purchase during such future Offerings. Each Option
shall expire on the Exercise Date for the applicable Offering immediately after
the automatic exercise of the Option in accordance with Section 4.3 hereof,
unless such Option terminates earlier in accordance with Article 6 hereof.

 

4.2     Option Price. The Option Price per share of Common Stock to be paid by a
Participant upon exercise of the Participant’s Option on the applicable Exercise
Date for an Offering shall be equal to 85% of the lesser of the Fair Market
Value of a share of Common Stock on (a) the applicable Grant Date and (b) the
applicable Exercise Date; provided that in no event shall the Option Price per
share of Common Stock be less than the par value per share of the Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

4.3     Purchase of Shares.

 

(a)     On the applicable Exercise Date for an Offering, each Participant shall
automatically and without any action on such Participant’s part be deemed to
have exercised his or her Option to purchase at the applicable Option Price the
largest number of whole shares of Common Stock which can be purchased with the
amount in the Participant’s Plan Account, subject to Sections 4.1 and 5.3
hereof. The balance, if any, remaining in the Participant’s Plan Account (after
exercise of such Participant’s Option) as of such Exercise Date shall be carried
forward to the next Offering unless the Participant has elected to withdraw from
the Plan pursuant to Section 6.1 hereof or, pursuant to Section 6.2 hereof, such
Participant has ceased to be an Eligible Employee, in which case such balance
will be returned to the Participant in one lump-sum payment in a subsequent
payroll check as soon as practicable after such Exercise Date /.

 

(b)     As soon as practicable following the applicable Exercise Date, the
number of shares of Common Stock purchased by such Participant pursuant to
Section 4.3(a) hereof shall be delivered (either in share certificate or book
entry form), in the Company’s sole discretion, to either (i) the Participant or
(ii) an account established in the Participant’s name at a stock brokerage or
other financial services firm designated by the Company. If the Company is
required to obtain from any commission or agency authority to issue any such
shares of Common Stock, the Company shall seek to obtain such authority.
Inability of the Company to obtain from any such commission or agency authority
which counsel for the Company deems necessary for the lawful issuance of any
such shares shall relieve the Company from liability to any Participant except
to refund to the Participant such Participant’s Plan Account balance, without
interest thereon.

 

4.4     Transferability of Rights. An Option granted under the Plan shall not be
transferable, other than by will or the applicable laws of descent and
distribution, and shall be exercisable during the Participant’s lifetime only by
the Participant. No Option or interest or right to the Option shall be available
to pay off any debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempt at disposition of the Option shall have no effect.

 

ARTICLE V.
PROVISIONS RELATING TO COMMON STOCK

 

5.1     Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, the maximum number of shares of Common Stock that shall be made
available for sale under the Plan shall be [50,000].

 

 
 

--------------------------------------------------------------------------------

 

 

5.2     Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.

 

(a)     Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under an Option,
as well as the price per share and the number of shares of Common Stock covered
by each Option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.

 

(b)     Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering then in progress shall be shortened by
setting a new Exercise Date (the “New Exercise Date”), and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering as provided in Section 6.1(a)(i) hereof or the Participant has ceased
to be an Eligible Employee as provided in Section 6.2 hereof.

 

(c)     Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, any Offerings then
in progress shall be shortened by setting a New Exercise Date and any Offering
Periods then in progress shall end on the New Exercise Date. The New Exercise
Date shall be before the date of the Company’s proposed sale or merger. The
Administrator shall notify each Participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
Participant’s Option has been changed to the New Exercise Date and that the
Participant’s Option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offerings as
provided in Section 6.1(a)(i) hereof or the Participant has ceased to be an
Eligible Employee as provided in Section 6.2 hereof.

 

5.3     Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of shares of Common Stock with respect to which
Options are to be exercised may exceed the number of shares of Common Stock
remaining available for sale under the Plan on such Exercise Date, the
Administrator shall make a pro rata allocation of the shares of Common Stock
available for issuance on such Exercise Date in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising Options to purchase Common Stock on such
Exercise Date, and unless additional shares are authorized for issuance under
the Plan, no further Offerings shall take place and the Plan shall terminate
pursuant to Section 7.5 hereof. If an Offering is so terminated, then the
balance of the amount credited to the Participant’s Plan Account which has not
been applied to the purchase of shares of Common Stock shall be paid to such
Participant in one (1) lump sum in a subsequent payroll check as soon as
practicable after such Exercise Date, without any interest thereon.

 

 
 

--------------------------------------------------------------------------------

 

 

5.4     Rights as Shareholders. With respect to shares of Common Stock subject
to an Option, a Participant shall not be deemed to be a shareholder of the
Company and shall not have any of the rights or privileges of a shareholder. A
Participant shall have the rights and privileges of a shareholder of the Company
when, but not until, shares of Common Stock have been deposited in the
designated brokerage account following exercise of his or her Option.

 

ARTICLE VI.
TERMINATION OF PARTICIPATION

 

6.1     Cessation of Contributions; Voluntary Withdrawal.

 

(a)     A Participant may cease payroll deductions during an Offering and elect
to withdraw from the Plan by delivering written or electronic notice of such
election (a “Withdrawal Election”) to the Company in such form as may be
established by the Administrator and within seven (7) days prior to the Exercise
Date for such Offering (or such other period of time as may be established by
the Administrator). A Participant electing to withdraw from the Plan may elect
to either (i) withdraw all of the funds then credited to the Participant’s Plan
Account as of the date on which the Withdrawal Election is received by the
Company, in which case amounts credited to such Plan Account shall be returned
to the Participant in one (1) lump-sum payment in cash within thirty (30) days
after such election is received by the Company, without any interest thereon,
and the Participant shall cease to participate in the Plan and the Participant’s
Option for such Offering shall terminate; or (ii) exercise the Option for the
maximum number of whole shares of Common Stock on the applicable Exercise Date
with any remaining Plan Account balance returned to the Participant in one
lump-sum payment in cash within thirty (30) days after such Exercise Date,
without any interest thereon, and after such exercise cease to participate in
the Plan. As soon as practicable receipt of a notice of withdrawal from the
Plan, the Participant’s payroll deduction authorization and his or her Option to
purchase shares of Common Stock under the Plan shall terminate.

 

(b)     A Participant’s withdrawal from the Plan shall not have any effect upon
his or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offerings which commence after the
termination of the Offerings from which the Participant withdraws.

 

(c)     A Participant who ceases contributions to the Plan during any Offerings
shall not be permitted to resume contributions to the Plan during such Offering.

 

6.2     Termination of Eligibility. Upon a Participant’s ceasing to be an
Eligible Employee, for any reason, such Participant’s Option for the applicable
Offering shall automatically terminate, he or she shall be deemed to have
elected to withdraw from the Plan, and such Participant’s Plan Account shall be
paid to such Participant or, in the case of his or her death, to the person or
persons entitled thereto as set forth in an applicable beneficiary designation
form (or, if there is no such applicable form, pursuant to applicable law),
within thirty (30) days after such cessation of being an Eligible Employee,
without any interest thereon.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VII.
GENERAL PROVISIONS

 

7.1     Administration.

 

(a)     The Plan shall be administered by the Committee (or another committee or
a subcommittee of the Board assuming the functions of the Committee under the
Plan), which, unless otherwise determined by the Board, shall consist solely of
two or more members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act and an
“independent director” under the rules of any securities exchange or automated
quotation system on which the shares of Common Stock are listed, quoted or
traded, in each case, to the extent required under such provision. The Committee
may delegate administrative tasks under the Plan to the services of an Agent
and/or Employees to assist in the administration of the Plan, including
establishing and maintaining an individual securities account under the Plan for
each Participant.

 

(b)     It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

 

(i)     To establish and terminate Offerings and Offering Periods;

 

(ii)     To determine when and how Options shall be granted and the provisions
and terms of each Offering (which need not be identical);

 

(iii)     To select Designated Subsidiaries in accordance with Section 7.2
hereof; and

 

(iv)     To construe and interpret the Plan, the terms of any Offering and the
terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan, any
Offering or any Option, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective, subject to Section 423 of the Code
and the Treasury Regulations thereunder.

 

(c)     The Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding handling of participation elections, payroll deductions,
payment of interest, conversion of local currency, payroll tax, withholding
procedures and handling of stock certificates which vary with local
requirements. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     The Administrator may adopt sub-plans applicable to particular
Designated Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code. The rules of such sub-plans may
take precedence over other provisions of this Plan, with the exception of
Section 5.1 hereof, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.

 

(e)     All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the options, and all members of the Board or
Administrator shall be fully protected by the Company in respect to any such
action, determination or interpretation.

 

7.2     Designation of Subsidiary Corporations. The Board or Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Designated Subsidiaries. The
Board or Committee may designate a Subsidiary, or terminate the designation of a
Subsidiary, without the approval of the shareholders of the Company.

 

7.3     Reports. Individual accounts shall be maintained for each Participant in
the Plan. The Company shall provide each Participant whose Option is exercised
with an information statement in accordance with Code Section 6039(a) and the
regulations promulgated thereunder. The Company shall maintain a procedure for
identifying certificates of shares of Stock sold upon the exercise of Options in
accordance with Code Section 6039(b).

 

7.4     No Right to Employment. Nothing in the Plan shall be construed to give
any person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.

 

7.5     Amendment, Suspension and Termination of the Plan

 

(a)     The Board may, in its sole discretion, amend, suspend or terminate the
Plan at any time and from time to time; provided, however, that without approval
of the Company’s shareholders given within twelve (12) months before or after
action by the Board, the Plan may not be amended to increase the maximum number
of shares of Common Stock subject to the Plan; and provided further that without
approval of the Company’s shareholders, the Plan may not be amended in any
manner that would cause the Plan to no longer be an “employee stock purchase
plan” within the meaning of Section 423(b) of the Code (including without
limitation extension of the term of the Plan). No Option may be granted during
any period of suspension of the Plan or after termination of the Plan. Without
shareholder consent and without regard to whether any Participant rights may be
considered to have been “adversely affected,” the Board or the Committee, as
applicable, shall be entitled to change the terms of the Offering, limit the
frequency and/or number of changes in the amount withheld during an Offering,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board or
the Committee, as applicable, determines in its sole discretion advisable which
are consistent with the Plan and Code Section 423.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, to the extent permitted under Section 423 of the Code, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

 

(i)     Altering the Option Price for any Offering including an Offering
underway at the time of the change in Option Price;

 

(ii)     Shortening any Offering so that the Offering Period ends on a new
Exercise Date, including an Offering underway at the time of the Administrator
action; and

 

(iii)     Allocating shares of Common Stock.

 

Such modifications or amendments shall not require shareholder approval or the
consent of any Participant.

 

(c)     Upon termination of the Plan, the balance in each Participant’s Plan
Account shall be refunded as soon as practicable after such termination, without
any interest thereon.

 

7.6     Use of Funds; No Interest Paid. All funds received by the Company by
reason of purchase of Common Stock under the Plan shall be included in the
general funds of the Company free of any trust or other restriction and may be
used for any corporate purpose. No interest shall be paid to any Participant or
credited under the Plan.

 

7.7     Term. The Plan shall terminate on midnight on the day before the tenth
(10th) anniversary of the date of the Effective Date, unless earlier terminated
in accordance with Sections 5.3 or 7.5.

 

7.8     Effect Upon Other Plans. The adoption of the Plan shall not affect any
other compensation or incentive plans in effect for the Company, any Parent or
any Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

 

 
 

--------------------------------------------------------------------------------

 

 

7.9     Conformity to Securities Laws. Notwithstanding any other provision of
the Plan, the Plan and the participation in the Plan by any individual who is
then subject to Section 16 of the Exchange Act shall be subject to any
additional limitations set forth in any applicable exemption rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, the Plan shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

7.10     Notice of Disposition of Shares. Each Participant shall give the
Company prompt notice of any disposition or other transfer of any shares of
Common Stock acquired pursuant to the exercise of an Option if such disposition
or transfer is made (a) within two (2) years after the applicable Grant Date or
(b) within one (1) year after the transfer of such shares of Common Stock to
such Participant upon exercise of such Option. The Company may direct that any
certificates evidencing shares acquired pursuant to the Plan refer to such
requirement.

 

7.11     Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of shares of Common Stock under the
Plan or any sale of such shares.

 

7.12     Governing Law. The Plan and all rights and obligations thereunder shall
be construed and enforced in accordance with the laws of the State of Delaware.

 

7.13     Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof (including without
limitation the Company’s stock plan administrator).

 

7.14     Conditions To Issuance of Shares.

 

(a)     Notwithstanding anything herein to the contrary, the Company shall not
be required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of an Option by a
Participant, unless and until the Board or the Committee has determined, with
advice of counsel, that the issuance of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any securities exchange or automated
quotation system on which the shares of Common Stock are listed or traded, and
the shares of Common Stock are covered by an effective registration statement or
applicable exemption from registration. In addition to the terms and conditions
provided herein, the Board or the Committee may require that a Participant make
such reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations or requirements.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     All certificates for shares of Common Stock delivered pursuant to the
Plan and all shares of Common Stock issued pursuant to book entry procedures are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal, state or foreign securities
or other laws, rules and regulations and the rules of any securities exchange or
automated quotation system on which the shares of Common Stock are listed,
quoted or traded. The Committee may place legends on any certificate or book
entry evidencing shares of Common Stock to reference restrictions applicable to
the shares of Common Stock.

 

(c)     The Committee shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Option, including a window-period limitation, as
may be imposed in the sole discretion of the Committee.

 

(d)     Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company may, in lieu of delivering to any Participant
certificates evidencing shares of Common Stock issued in connection with any
Option, record the issuance of shares of Common Stock in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

 

7.15     Equal Rights and Privileges. Except with respect to sub-plans designed
to be outside the scope of Section 423 of the Code, all Eligible Employees of
the Company (or of any Designated Subsidiary) shall have equal rights and
privileges under this Plan to the extent required under Section 423 of the Code
or the regulations promulgated thereunder so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 of the Code or
the Treasury Regulations thereunder. Any provision of this Plan that is
inconsistent with Section 423 of the Code or the Treasury Regulations thereunder
shall, without further act or amendment by the Company or the Board, be reformed
to comply with the equal rights and privileges requirement of Section 423 of the
Code or the Treasury Regulations thereunder.

 

 

 

* * * * * *

  

 
 

--------------------------------------------------------------------------------

 

  

I hereby certify that the foregoing MOCON, Inc. Employee Stock Purchase Plan was
duly approved by the Board of Directors of MOCON, Inc. on March 4, 2015.

 

I hereby certify that the foregoing MOCON, Inc. Employee Stock Purchase Plan was
duly approved by the shareholders of MOCON, Inc. on May ________, 2015.

 

Executed on this ___ day of _______, 2015.

 

 

 

 

 

[Name]

 

 

[Title]

 




 

